Citation Nr: 0019237	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-12 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to November 
1972.

This appeal arose from a May 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which refused to reopen the veteran's 
claim for service connection for PTSD.  The veteran testified 
at a personal hearing at the RO in January 1999; in May 1999, 
he and his representative were informed through a 
supplemental statement of the case of the continued denial of 
his claim.  In May 2000, the veteran testified at a personal 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting in New Orleans.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
PTSD in a decision issued in July 1990; the RO subsequently 
refused to reopen this claim by rating actions issued in 
November 1993 and April 1997.

2.  The evidence, to include the veteran's statement 
concerning stressors submitted in December 1997 and 
additional treatment records, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or with 
evidence previously assembled is so significant it must be 
considered in order to decide fairly the merits of the claim.

3.  The veteran has not presented competent medical evidence 
that he suffers from PTSD which can be related to his period 
of service.



CONCLUSIONS OF LAW

1.  The Board's July 1990 decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1105 (1999).

2.  The evidence submitted since the July 1990 decision is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for PTSD have been met.  
38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran submitted 
new and material to reopen his previously denied claim of 
entitlement to service connection for PTSD.  The Board denied 
the veteran's claim on the basis that the evidence had not 
shown that the veteran had PTSD; therefore, service 
connection could not be awarded for a disorder that had not 
been diagnosed.  This decision was final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1105 (1999).  The RO 
then refused to reopen this claim in rating actions issued in 
November 1993 and April 1997.  

Once a Board decision becomes final under 38 U.S.C.A. 
§ 7104(b), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  
New and material evidence means evidence not previously 
submitted to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

Pertinent evidence associated with the claims file since the 
July 1990 Board decision includes a December 1997 statement 
from the veteran, as well as various treatment records.  
Specifically, the statement from the veteran referred in more 
detail to his alleged stressors; the treatment records 
contained some references to a history of PTSD.  This 
evidence bears directly and substantially upon the specific 
matter under consideration, and was not considered by the 
Board when it made its decision in July 1990.  Therefore, it 
is clearly "new" evidence.  Moreover, it is "material" 
since it provides a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
PTSD.  See Hodge, supra.  Therefore, this evidence 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the Board is required to reopen the 
previously denied claim of entitlement to service connection 
for PTSD.

The Board must now determine whether the veteran's claim is 
well grounded.  According to the applicable regulation, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of 38 C.F.R. § 3.1(y) and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PTSD.

In the instant case, the veteran's DD-214 showed that he had 
received the National Defense Service Medal, the Vietnam 
Campaign Medal and the Vietnam Service Medal.  There was no 
indication that he had received any combat badges or had been 
injured.  His personnel records showed that he had been in 
Vietnam from January 28 to November 17, 1972.  His military 
occupational specialty was clerk typist.  During testimony in 
January 1999 and May 2000, he indicated that he had been an 
aid to a general.

A review of the veteran's service medical records contained 
no mention of any complaints of or treatment for any 
psychiatric complaints.  His September 1970 entrance and 
November 1972 separation examinations were within normal 
limits.

In May and July 1989, the veteran provided statements about 
his claimed inservice stressors.  In the former statement, he 
indicated that he suffered from nightmares and flashbacks of 
friends being wounded and killed since his return from 
Vietnam.  In the latter statement, he commented that simply 
being involved in the "whole silly" war would give anyone 
"PTS."

The veteran was examined by VA in June 1989, at which time he 
indicated that he was experiencing several family problems 
(his wife had left with their children).  He was having 
trouble sleeping, bad dreams and had stopped eating.  He 
indicated his belief that he might have PTSD because he was 
nervous.  The mental status examination noted that he was 
fairly vague about his problems.  He seemed to be quite 
dysphoric in mood.  He was mildly irritable and appeared to 
take exception to some of the questions asked of him.  He did 
not want to associate with others.  The examiner commented 
that he did not give any of the spontaneous symptoms of PTSD.  
A period of hospitalization for observation and evaluation 
was recommended; however, it does not appear that this 
hospitalization took place.

VA outpatient treatment records developed between March 1993 
and August 1995 noted his treatment for an adjustment 
disorder with mixed anxiety and depression.  On August 10, 
1995, PTSD was noted by history.  In September 1995, he was 
provided a private psychiatric evaluation.  He was 
experiencing a great deal of distress about his personal life 
and about his employment.  He had a history of depression.  
The diagnosis was recurrent major depressive disorder.  In 
February 1997, a private psychiatrist provided a statement 
which referred to his treatment of the veteran in 1995 for 
claustrophobia and an adjustment disorder with mixed anxiety 
and depression.  The veteran had told him of a past diagnosis 
of PTSD.  A September 1997 VA outpatient treatment record 
referred to flashbacks of Vietnam.  Anxiety and possible 
depression were diagnosed.  

In September 1997, the veteran submitted a statement 
concerning his alleged inservice stressors.  He said that he 
had seen dead bodies along the highway and had been subjected 
to mortar and rocket attacks.  A helicopter he was riding in 
was hit with small arms fire and he indicated that the plane 
he was in on the day of his arrival in Vietnam had been 
attacked by rockets.  He reported suffering from nightmares 
and flashbacks triggered by helicopters.  He described 
himself as isolated, with difficulties with relationships.

The veteran testified at a personal hearing at the RO in 
January 1999.  He stated that his duties as a general's 
personal aid included acting as his driver.  He indicated 
that he had seen bodies along the side of highways when he 
left the compound with the general.  He reported being in a 
helicopter that received small arms fire and stated that he 
had read a file concerning Americans killing other Americans.  
He believed that he suffered from symptoms that were related 
to PTSD.  At a hearing conducted before a member of the Board 
in May 2000, he stated again that he been an aid to a general 
and that he often drove him around.  He indicated that he was 
in a war zone and was subject to constant danger.  He had 
been in a helicopter that was shot at; rockets were also 
fired at the compound where he was stationed.  He said that 
friends had been killed, although he could not recall any 
names.

In the instant case, it is initially noted that there is no 
clear diagnosis of PTSD in the record.  The outpatient 
records from VA contain references to PTSD "by history."  
However, the ultimate diagnosis noted during a September 1995 
psychiatric evaluation was adjustment disorder with mixed 
anxiety and depression.  During a VA examination performed in 
June 1989, the examiner had noted that the veteran had not 
spontaneously endorsed any symptoms of PTSD.  Clearly, a 
confirmed diagnosis of PTSD has not been established in this 
case.  As a consequence, the first prong of the test to 
establish well groundedness pursuant to Cohen, supra., has 
not been met.

The record also does not show the incurrence of a stressor.  
There is no evidence to suggest that the veteran was engaged 
in combat.  "Engaged in combat with the enemy" has been 
defined as requiring that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In the instant case, the evidence indicated that the veteran 
had been engaged in a noncombat military occupation, namely 
clerk typist.  He testified on more than one occasion that he 
was a personal aid to a general.  His DD-214 did not reflect 
the receipt of any combat badges.  While his personnel 
records reflected service in Vietnam, there was no indication 
that he had personally participated in any combat.  There was 
no evidence to suggest that he had suffered any wounds 
related to combat.  According to Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993), when it has been determined that a 
veteran was not engaged in combat, "...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  (cite omitted).  
Instead, the record must contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor."  See also Swann v. Brown, 5 Vet. App. 
229 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
record does not contain any corroboration that the veteran 
experienced or witnessed an event which resulted in a 
response of intense fear, helplessness or horror.  The 
veteran has alleged that he was in a helicopter that had been 
subjected to small arms fire; he also asserted that the 
compound at which he was stationed had been attacked by 
rockets.  He also claimed that friends had been killed, 
although he could not recall any names, dates or places 
concerning these deaths.  Clearly, he has not provided 
specific enough information that would be capable of 
substantiation.  Clearly, he has not shown that he was 
engaged in combat, and he failed to provide corroboration of 
his claimed noncombat stressors.  As a consequence, the 
second prong of the Cohen well groundedness test, the 
inservice incurrence of a stressor, has not been established.

The third prong of the well groundedness test requires that 
there be a causal nexus between the diagnosed PTSD and a 
veteran's inservice stressor.  However, in this case, there 
is no confirmed diagnosis of PTSD and no evidence of a 
corroborated stressor.  Therefore, the question of whether 
there is a causal nexus is moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for PTSD, to that 
extent only, the claim is granted.

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

